DETAILED ACTION
Claims 1-9 were pending; claim 1 was amended, claims 3 and 5 were canceled.
Claims 1-2, 4, and 6-9 are pending and the Subject of the Office Action below.

Priority
The instant application, filed 3/4/2020 is a division of 15/268,734, filed 9/19/2016, now abandoned and having 2 RCE-type filings therein.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 3/1/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
(NEW Rejection based on Amendment)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tianshou (CN 1355167A (2002)); Kihara et al. (USPN 4,614,821); Fischer et al. (US Pub. 2008/0293676); Lin et al. (CN 102388892 (2012)) (the last 3 references cited in Application 15/268,734); Aneni et al. Journal of Applied and Natural Science 4 (1): 30-35 (2012); and Allah et al. Egypt. J. Agric. Res., 88 (1), 2010.
Tianshou teaches the preparation of 95% pure N,N-dimethyl-1,2,3-trithian-5-ylamine hydrochloride, see Example 1 and 2. Tianshou notes that the method described was developed specifically for industrial scale production of the insecticide, as the previous methods required chlorine gas (which is hard to handle on scale) and the method by Tianshou uses easy to obtain raw materials. Tianshou notes the compound has been used as an insecticide. Since this is a purely “process for preparing” patent, we must turn to other references to teach how the high purity insecticide is formulated and applied to crops.
Kihara disclose an older method of producing 1,2,3-trithiane compounds which have insecticidal, nematocidal and fungicidal activities and are of value as an agricultural chemical, particularly as a pesticide (col. 1, lines 7-10). 
The compounds of Kihara et al. have the structure shown in general formula (I), 

    PNG
    media_image1.png
    128
    200
    media_image1.png
    Greyscale


	The instant specification defines “auxiliary component” to include, inter alia, solvents (p. 11, lines 19-27). 
	Thus, Kihara exemplify an insecticidal composition comprising the claimed compound, N,N-dimethyl-1,2,3-trithian-5-ylamine hydrochloride, and an auxiliary component, i.e., with a solvent in a solution, as recited by claims 13 and 26. 
Kihara differs from the claims in that the compositions are not disclosed to further comprise a safener, e.g., isoxadifen-ethyl, or a thickener, e.g., xanthan gum and Kihara does not discuss the purity of the active agents.
Fischer disclose insecticidal compositions characterized by an effective amount of an active ingredient combination comprising (a) one or more insecticidal compounds, and (b) at least one crop plant tolerance promoter compound (i.e., a safener) (abstract; para. [0004]). 
Fischer disclose that preferred combinations comprise the crop plant tolerance promoter compound isoxadifen-ethyl, the elected safener, and an active ingredient selected from group (A), (B), (C), (D), (E), (F), (G), (H) or (I) (para. [0171]). 
Insecticidal compounds of group (I) include thiocyclam hydrogen oxalate, having the structural formula,

    PNG
    media_image2.png
    107
    283
    media_image2.png
    Greyscale

(para. 0102]). 
As evidenced by, e.g., Kihara, the oxalate and hydrochloride salts of thiocyclam (N,N-dimethyl-1,2,3-trithian-5-ylamine) are interchangeable equivalents (see col. 2, lines 43-49; col. 3, lines 62-66; Examples 1-4). 
Thus, Kihara and Fischer disclose, teach, and suggest insecticidal compositions comprising N,N-dimethyl-1,2,3-trithian-5-ylamine hydrochloride as the insecticide, and isoxadifen-ethyl as a safener, as recited by claims 13, 16, and 17. 
The compositions of Fischer et al. can comprise inert ingredients, such as tackifiers (thickeners), which include polyvinyl alcohol and polyvinyl acetate (para. [0210]).
	Lin disclose pesticidal compositions comprising thiocyclam (N,N-dimethyl-1,2,3-trithian-5-amine), wherein the amount of thiocyclam is 0.5-50% of the total weight of the composition (¶ 1). The pesticidal composition is in the form of aqueous emulsion, suspension, wettable powder, or water dispersion particle, as recited by claims 26 and 27; and can be used for preventing and controlling rice-injurious insects, and/or to overcome and delay the generation of the insect resistance to insecticide (¶¶ 2-3). 
	Preferred compositions of Lin et al. are disclosed to further comprise, inter alia, a thickening agent in an amount of 0.2% to 5% w/w, e.g., polyvinylpyrrolidone, polyvinyl alcohol, or xanthan gum (¶ 4), as recited by claim 21.  
	The cited references do not specifically disclose the amounts of each component in the composition, comprising 
1 part by weight of N,N-dimethyl-1,2,3-trithian-5-ylamine hydrochloride, 
about 0.01 to 90 parts by weight of the one or more auxillary, relative to 1 part by weight of the N,N-dimethyl-1,2,3-trithian-5-ylamine hydrochloride; or 
about 0.1 to 10 parts by weight of the safener, relative to 1 part by weight of the N,N-dimethyl-1,2,3-trithian-5-ylamine hydrochloride;. 
However, as noted above, Lin et al. disclose compositions comprising N,N-dimethyl-1,2,3-trithian-5-ylamine in an amount of 0.5% to 50% w/w, and a thickening agent, e.g., xanthan gum, in an amount of 0.2% to 5% w/w. 
Further, Fischer disclose that the advantageous effect of crop plant tolerance of the active ingredient combinations is particularly strongly pronounced for certain concentration ratios. It is possible, however, for the weight ratios of the active ingredients in the active ingredient combinations to be varied within relatively wide ranges. In general, per part by weight of active ingredient of group (A) to (I) or a salt thereof, there are 0.001 to 1000 parts by weight, preferably 0.01 to 100 parts by weight, more preferably 0.05 to 10 parts by weight and most preferably 0.07 to 1.5 parts by weight of one of the crop plant tolerance promoter compounds (antidotes/safeners). The particularly preferred range of ratios of thiocyclam to safener (e.g., isoxadifen-ethyl) is from 100:1 to 1:100 (paras. [0192]-[0193]). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date to optimize the amounts of each component to arrive at the claimed compositions with a reasonable expectation of success, because the cited references teach that (1) N,N-dimethyl-1,2,3-trithian-5-ylamine is compatible in combination with (1) isoxadifen-ethyl and (2) xanthan gum; and disclose compositions including each of these components in amounts that encompass the claimed ranges. 
As recognized by MPEP § 2144.05 (I), in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990). 
MPEP § 2144.05 further recognizes that “[g]enerally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, the composition used in a generic method of “applying to the crop plant” is prima facie obvious. Claims 8 and 9 are included as obvious as they are simply inherent features of a known compound in high purity.
Aneni states that “Thiocyclam hydrogenoxalate… is limited to certain species, most of which belong to the Lepidoptera and Coleoptera and shows the efficacy of Thiocyclam on the treatment of Coelaenomenodera elaeidis larvae, pupae and adult forms, at Okomu oil palm plantation in Nigeria. Aneni applied the treatment at a rate of Stamina 50 containing 500 gm/Kg of Thiocyclam hygrogenoxalate… using a rate of 1.17 kg in 400 litres of water to treat 12 lines or 2.34 ha of oil palm. This rate overlaps with the rate called for in claim. 
Allah teaches the evaluation of the suitability feeding and tolerance of three varieties of Snap bean, (Phaseolus vulgaris L.) namely Giza 6, Paulista and Bronco to infestation with red spider mite, Tetranychus urticae (Koch) and beanfly, Ophiomyia phaseoli (Tryon) was studied. The efficacy of imidaclopride (Gaucho), and other three pesticides thiocyclam (Evisect), imidaclopride (pestidor) and bensultap (Bancol) against two previous pests were also investigated in Horticultural Research Station,El-Kassasein, Ismailia Governorate, during 2007 and 2008 seasons. Thiocyclam (Evisect 50 % SP, Novarts). A novel class of insecticides related to neurotoxin, a naturally occurring extract from marine annelids. It was applied at rate (125 gm/ 100 liter water). 
These two references show the broad spectrum of activity of Thiocyclam on many insects and in both a palm plantation and in snap beans. As such a person of ordinary skill in the art would use the compound to treat the crops noted in claims 2, for the insects noted in claim 3, at an application rate effective to kill the pests in a rate similar to claim 5. These claims seem to be insignificant given the long history of using Thiocyclam. As the compound is used in many ways and in many crops. Therefore given there is no evidence to show significance of theses crops of insects, the instant claims are prima facie obvious.
Applicant’s Arguments: Applicant first argues that the instant inventor has now produced thiocyclam hydrochloride at a much higher purity. This statement is factually incorrect. Tianshou teaches the preparation of 95% pure N,N-dimethyl-1,2,3-trithian-5-ylamine hydrochloride, see Example 1 and 2 of the reference.
Applicant then argues that there isn’t an incentive to select the pure thiocyclam hydrochloride (taught in the art by Tianshou) and to use it in place of thiocyclam oxalate. However, Tianshou states that producing the pure thiocyclam hydrochloride is advantageous as the starting material are easy to obtain and the reaction conditions are mild which results in a better procedure for making thiocyclam. As such there is an incentive to use the pure thiocyclam hydrochloride. 
Lastly, Applicant argues that the instant Specification, Examples 1, 2, and 4 show that the pure hydrochloride salt is more active than what is expected. Looking at Example 1 this is not supported by the Table. As the oxalate salt is 87% pure and the salt form, the oxalate is heavier than the chloride. Therefore, the low purity of the salt in combination with the inactive weight of the counter ion makes the LC 50 nearly identical when one takes into account how much actual active ingredient is in the diet. Therefore Example 1 doesn’t show any difference between the salt forms in killing codling moth at the larvae stage.
Note here Applicant doesn’t mention Example 3 in which the pure thiocyclam hydrochloride is less active in treating aphid larvae compared to the thiocyclam oxalate.  This example completely contradicts the “unexpected results” in the broad use as an insecticide. 
While Example 2 and Example 4 do indeed show that the pure thiocyclam hydrochloride is more active than thiocyclam oxalate in treating white fly and soybean looper, the data taken as a whole show inconclusive results for treating all the species claimed by Applicant. 
Therefore, the Arguments are not persuasive. 

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/            Examiner, Art Unit 1629    

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629